DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings submitted on 21 January 2022 including amendment to Figure 12 are accepted. No new matter was added with the amended drawings.
Specification
The substitute Specification submitted on 21 January 2022 including amendment to the Abstract, title and body of the specification is accepted. No new matter was added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 -16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Response to Arguments
Applicant’s arguments with respect to claims 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 17 have been fully considered and are persuasive.  Claims 17-20 are allowed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yasin et al. (US Pub. No. 2017/0317407), in view of Kang et al. (European Patent Publication EP 3561952, hereinafter “Kang”)

Regarding claim 1, Yasin in figures 1-7 discloses a loop antenna apparatus (see Para. 4, 26 and 61) comprising: an upper case (cosmetic cover 106) formed to be opened at a lower portion thereof (see Fig. 1) and including a plurality of hooks (snap clip member 150) at the lower portion (see Figures  1 and 4); a lower case (protective inner cover 112) coupled to the plurality of hooks (150) to shield the opened lower portion of the upper case (106) and configured to be coupled to a roof of a vehicle (see Para. 17); and a rubber pad (seal 113 and/or 182) mounted to a lower portion of the lower case (112) to prevent exposure to an outside thereof by the upper case (106) and provided so that the lower case (112) is configured to be water-tightly coupled to the roof of the vehicle. (See Para. 27)
Yasin does not explicitly disclose “an upper case including a plurality of fusion bosses at the lower portion and the lower case coupled to the plurality of fusion bosses, wherein the 
Moreover, in the same field of endeavor, Kang in figures 4-5, 12 and 14-16 teaches roof antenna apparatus comprising: an upper case (outer case 110) formed to be opened at a lower portion thereof and including a plurality of fusion bosses (sub supports 112) and a plurality of hooks (hook parts 111) at the lower portion; a lower case (inner case 120) coupled to the plurality of fusion bosses (112) and the plurality of hooks (111) to shield the opened lower portion of the upper case (110) and configured to be coupled to a roof of a vehicle; and a rubber pad (rubber waterproof pad 300) mounted to a lower portion of the lower case (120) to prevent exposure to an outside thereof by the upper case (110) and provided so that the lower case (120) is configured to be water- tightly coupled to the roof of the vehicle, wherein the lower case (120) includes a plurality of fusion holes (sub supporter insertion parts 122) into which the plurality of fusion bosses (112) is inserted and a plurality of hook coupling portions (hook guide parts 121) to which the plurality of hooks (111) is coupled. (Para. 40 and 74)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yasin and Kang to form the claimed invention so that alignment becomes easy and the fixability is improved. (See Kang para 72)


Yasin does not disclose “and the plurality of fusion bosses includes a first fusion boss and a second fusion boss provided in a front and a rear of the upper case, respectively”.
However, Kang in figures 4-5, 12 and 14-16 teaches a roof antenna apparatus wherein the upper case (110) is provided to have a streamlined dome shape, and the plurality of fusion bosses (112) includes a first fusion boss and a second fusion boss provided in a front and a rear of the upper case, respectively (see Fig. 4 and 12).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yasin and Kang to form the claimed invention so that alignment becomes easy and the fixability is improved. (See Kang para 72)

Regarding claim 4, Yasin in view of Kang in figures 4-5, 12 and 14-16 teaches a roof antenna apparatus wherein the plurality of fusion holes (122) includes a first fusion hole into which the first fusion boss (111) is inserted and a second fusion hole (122) into which the second fusion boss (111) is inserted.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yasin and Kang to form the claimed invention so that alignment becomes easy and the fixability is improved. (See Kang para 72)



Regarding claim 14, Yasin in figures 1-3 discloses an antenna apparatus wherein the rubber pad (113) includes a through hole provided to allow the roof coupling portion (130) to be coupled to the roof (R) of the vehicle through the through hole.

Regarding claim 15, as best understood, Yasin in figures 1-3 discloses an antenna apparatus wherein the loop/roof coupling portion (130) that passes through the through hole is coupled to an antenna mounting hole (mounting opening) provided on the roof (R) of the vehicle. (See figures 8A-8D and Para. 48)

Regarding claim 16, Yasin in figures 1-4 discloses an antenna apparatus wherein the rubber pad (113) includes a plurality of second watertight partitions (dust seal portion 121) formed to protrude from a rim portion of the rubber pad (113) toward the roof of the vehicle (R) to block inflow of moisture into the antenna mounting hole.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yasin and Kang, as applied to claim 1, and further in view of Tamura (US Pub. 2013/0169489).


However, Tamura (figure 6A) discloses an antenna apparatus wherein a circuit board (71) is mounted on an upper portion of the lower case (42), and the upper case (20) includes a first watertight partition (23) provided so that the upper case (20) and the lower case (42) are water-tightly coupled to each other to block an inflow of moisture into the circuit board (71); and wherein the lower case includes a first watertight groove (45) to receive the first watertight partition (23).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the watertight partition and watertight groove taught by Tamura, in the apparatus according to Yasin and Kang to form the claimed invention in order to prevent water and dust from entering the space inside of the water-proof rib in which the patch antenna and the like are housed from outside. (Tamura para. 61)

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Yasin and Kang as applied to claim 1, and further in view of Kaneko (US Pub 2014/0125550).

Regarding claim 13, Yasin in figure 4 discloses an antenna apparatus wherein the rubber pad (113) includes a protrusion rib formed to protrude from a rim portion of the rubber pad 
Yasin does not teach: “and split grooves provided at the protrusion rib to prevent interference with the plurality of hooks”.
However, Kang in figures 4-6 and 14-15 teaches a roof antenna apparatus wherein the rubber pad (rubber waterproof pad 300) includes a protrusion rib (first end part 320) formed to protrude from a rim portion of the rubber pad (300) toward the lower case (120; see Fig. 14 and 15), fitting grooves (second end part 330) provided at the protrusion rib to allow a rim portion of the lower case (120) to be fitted and assembled (See Fig. 15 and para. 53-55), and split grooves (through holes 321) provided at the protrusion rib to prevent interference with the plurality of hooks (111). (See Para. 53-55)
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Yasin and Kang to form the claimed invention so that alignment becomes easy and the fixability is improved. (See Kang para 72)
Moreover, Kaneko in figures 43-45 and 48 teaches an antenna apparatus having a rubber pad (flexible base pad 124) including split grooves (grooves formed around holes 110c) provided at the protrusion rib to prevent interference with the plurality of bosses 110b.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the split grooves taught by Kaneko in the antenna apparatus according to Yasin and 
 
Allowable Subject Matter
Claims 5-7, 11-12 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (claims 2-4 and claim 18, respectively).
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. For example, the combination of Yasin, Kang and Tamura teach the employment of bosses to attach the upper and lower case. However, the prior art does not teach or suggest the combination of subject matter recited in claims 2-4 and 18, respectively, along with “each of the first fusion boss and the second fusion boss includes a cross- shaped protrusion to determine a position where the upper case and the lower case are to be coupled”; as recited in claims 5 and 19. 
Consequently, claims 6 and 7 would be allowable for depending on the claim containing the allowable subject matter.
In addition, the prior art of record does not teach or suggests “wherein the lower case includes a spacing member provided to be spaced from the rubber pad to form an air layer between the lower case and the rubber pad mounted to the lower portion of the lower case.” 
Additionally, claims 17-20 are allowed over the prior art of record. The reasons for allowance are the same as indicated above in reasons provided for claim 11. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845